Filed 9/30/20 In re Rose G. CA2/2

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO


 In re ROSE G., a Person Coming                                   B303899
 Under the Juvenile Court Law.
                                                                  (Los Angeles County
                                                                  Super. Ct. No. 18CCJP04092A)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent.

           v.

 CRISTINA L.,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County. Nichelle Blackwell, Juvenile Court Referee.
Affirmed.
      Megan Turkat Schirn, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Aileen Wong, Deputy County
Counsel for Plaintiff and Respondent.
                    __________________________
       Cristina L. (mother) appeals from an order denying her
petition for modification of juvenile court order pursuant to
Welfare and Institutions Code section 388.1 Mother filed her
section 388 petition prior to the section 366.26 hearing
terminating her parental rights to Rose G.L. (born May 2018).
Mother argues that the juvenile court abused its discretion in
denying her petition because mother, who was diagnosed with
mild mental retardation, had full time residential support to
assist her with her living needs and caring for her child. We find
that the juvenile court did not abuse its discretion in determining
that mother had failed to show changed circumstances or that the
requested change of order would be in Rose’s best interests.
Therefore, we affirm the order.
           FACTUAL AND PROCEDURAL HISTORY
       Rose’s father has been identified as Carlos G. (father), who
was not living with mother and Rose at the time of the initial
referral.2
       In June 2018, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral that
mother was not properly caring for one-month-old Rose. Mother,
a heavy sleeper, was co-sleeping with the baby, Rose, who was


____________________________________________________________
1     All further statutory references are to the Welfare and
Institutions Code.

2     Father is not a party to this appeal.




                                 2
constantly crying. Mother did not regularly bathe or change the
baby’s diaper and as a result Rose had a rash.
Prior child welfare history
       Mother had been a dependent of the juvenile court between
2002 and 2004, when the juvenile court ordered a legal
guardianship for her. In 2013, mother was declared a non-minor
dependent until 2014, when she reached the age of 21.
       In April 2013 a referral alleged general neglect by mother
of her daughter Aaliyah, including concern regarding mother’s
ability to care for Aaliyah. The home and the baby were dirty
and mother would yell at the child. The referral was closed as
substantiated. The child was detained in August 2013 with
family reunification services.
       In August 2013, there were allegations of mother’s general
neglect of Aaliyah. A juvenile petition was filed on behalf of
Aaliyah, and the court sustained allegations of neglect. In
January 2014, the juvenile court made a home-of-parent-mother
order with family maintenance services for the parents. Later,
the juvenile court terminated jurisdiction with a family law order
granting the parents joint legal and physical custody of Aaliyah
with mother’s residence to be primary.
       In January 2016, there were again allegations of general
neglect as to Aaliyah by both parents. Mother was reported to be
developmentally delayed with mild mental retardation. Regional
center staff visited the home and found Aaliyah to be sick and
hungry, and no food in the home. Mother was asleep when the
staff arrived around 12:30 p.m. and the child was unsupervised,
and dehydrated. Mother told the regional staff that she used
crystal methamphetamine for weight loss. The allegations were




                                3
substantiated and Aaliyah was detained in February 2016 with
family reunification services.
       Mother was ordered to comply with weekly drug testing.
She did not comply with drug testing and did not enroll in a drug
rehabilitation program. She attended only three parenting
classes. Eventually a family law order was issued, awarding
Aaliyah’s father sole legal and physical custody.
Initial investigation
       The June 25, 2018 referral to DCFS regarding Rose came
from a caller who lived in the same home as mother and Rose.
The caller was concerned about leaving the baby with mother,
who the caller believed might have a cognitive disability. The
caller reported that mother was neglectful and not taking the
child to the pediatrician for care. Mother was co-sleeping with
the baby, did not bathe the baby, and the baby was constantly
crying.
       The social worker who went to the family home
immediately noted that mother had some developmental delay.
Mother spoke warily with the social worker, but acknowledged
that though she had mild mental retardation, she could care for
her baby. Mother was a client of the Lanterman Regional
Center, although it had been over eight months since she had
contact with the center.
       Mother admitted to sharing a bed with Rose, and that she
is a heavy sleeper. She liked having the baby in bed with her,
laughing while noting “She can cry and cry and I won’t wake up!”
Mother showed the social worker that Rose slept near two large
pillows, which separated her from piles of clothes and other
belongings stored on the bed. The social worker advised mother
to get some sort of crib or bassinet for the baby. Mother “looked




                                4
annoyed” and said she would do that. When the social worker
offered mother assistance, mother replied “I don’t want any help
from you people! I don’t need any help.”
       Mother claimed to have taken Rose for her first doctor’s
appointment three days after they left the hospital. However,
they had not returned, and mother did not know the doctor’s last
name. Mother also did not know the location of the doctor’s
office. Mother was vague and unwilling to provide further
information.
       Mother provided father’s first name and claimed that they
intended to move in together soon. Mother did not want to
provide father’s address, though she said he lived with friends.
Mother said father would be very angry if he found out that she
had spoken with the social worker. For this reason mother
insisted that the social worker not speak to father.
       Mother refused the social worker’s offer of bus tokens,
again stating “I don’t want any help from you.” Mother initially
denied drug use, then later admitted to using crystal
methamphetamine, stating that she was “young and dumb,” and
that she no longer uses the drug. She denied participating in
rehabilitation. Mother first denied having any other children but
then admitted having an older child who lived with her paternal
grandparents. When the social worker asked why, mother
responded, “I don’t want to talk about that. I don’t have to talk
about that.”
       The social worker formed the opinion that mother could
benefit from assistance, despite mother’s refusal. The social
worker advised mother to take the child to a doctor, and mother
responded that it was none of the social worker’s business.
Mother appeared distrustful and resistant to assistance.




                                5
       Wendy G., mother’s roommate, was concerned about Rose
because mother would only feed her once or twice a day, and the
formula was often sour due to sitting out for long periods of time.
Mother also never washed the baby bottles, so Wendy would
wash them when she returned from work. Neither mother nor
the baby would bathe, and both were dirty and had a foul odor
that permeated the room. Wendy also had grave concerns about
the sleeping arrangements. Wendy said she would try to wake
mother when Rose cried, but often mother would not respond.
       Thinking that mother might be a flight risk, DCFS took
Rose into protective custody and detained her in a foster home
with Jorge and Sandra E.
Section 300 petition and detention
       On June 28, 2018, DCFS filed a petition on behalf of Rose
pursuant to section 300. Under section 300, subdivision (b), the
petition alleged that mother had cognitive disabilities, including
a diagnosis of mental retardation, which rendered her unable to
care for the child. The mother’s disabilities interfered with her
ability to provide regular care and supervision to the child.
Under section 300 subdivision (j), the petition alleged that Rose’s
sibling was a prior dependent of the court due to mother’s
cognitive needs, and that mother’s inability to provide parental
care and supervision placed the child at risk of serious harm and
damage.
       At the June 29, 2018 detention hearing, the juvenile court
ordered Rose detained from parental custody. Mother was
permitted six hours of monitored visitation per week. Mother
was to be given referrals for a 26-week parenting class and was to
comply with regional center services. The matter was set for an
adjudication hearing.




                                6
Adjudication/disposition report and last minute reports
       On August 6, 2018, DCFS filed a jurisdiction/disposition
report and Rose remained placed with her foster family.
       In a July 2018 interview, mother admitted to having a
diagnosis of mild mental retardation. However, she stated that it
was not right to take her daughter for this reason. Mother
acknowledged that she received “WIC” (a federal supplemental
nutrition program) to provide formula for Rose; that she slept in
her “couch bed” with Rose; and claimed that the allegations
against her regarding Aaliyah were false. Mother admitted to
using crystal meth in the past but had not used in two years,
after having overdosed and being hospitalized.
       Mother’s landlord wanted mother to leave the home by the
end of July. Mother initially planned to move in with father, but
later said she did not know where she would live. Mother did not
want the social worker to speak with father, as father would be
upset that the minor was not in mother’s care.
       Wendy G. expressed concern about mother’s ability to sleep
through the baby’s incessant crying and mother’s failure to bathe
Rose. Wendy would bathe the baby once a week, because mother
could not bathe the baby. Wendy had never met father, but
reported that mother told her that once father had hit mother
and had been arrested. Mother told Wendy that father would
take mother’s money. Since mother had been staying with
Wendy, mother had not washed her clothes, so Wendy gave
mother clothes.
       Mother’s previous regional center case manager reported
that mother had refused services and did not attend parenting
classes. When DCFS requested assistance in activating mother’s




                                7
case, the case manager had mother’s charts taken out of storage
and the case re-opened.
       On July 18, 2018, mother reported that she had not had
any visits with Rose. Mother’s visits were scheduled for
Mondays, Wednesdays, and Fridays from 11:00 a.m. to 2:00 p.m.
Mother did not appear for her scheduled visits on July 24, 27, or
30, 2018. On July 25, 2018, mother arrived for the visit 50
minutes late. On August 1, 2018, mother arrived on time for the
visit, stating that she was having difficulty obtaining money for
transportation.
       In a last-minute information for the court, DCFS reported
that the parents had a visit on September 21, 2018. Though the
visit was scheduled to be three hours, father left after an hour.
The baby was fussy and father threw her in the air. Mother told
father not to toss the child in the air, and father became
aggressive towards mother. Upset, father left shortly thereafter.
On September 26, 2018, the parents were scheduled for another
visit. Mother reported to the caregiver that father was hungover
due to drinking the previous night, therefore he was unable to
visit. Mother was present for three hours, and appeared to be
bonding with the baby and soothing her. The caregiver reported
her opinion that it was not a good idea for the parents to visit
together. Mother had expressed to the caregiver that she did not
want Rose released to father because father had been abusive
towards her. Mother added that the paternal family was abusive
towards her, but provided no details.
       A multidisciplinary assessment team summary report was
provided to the court. Father had been interviewed on
September 13, 2018, when he stated that mother had problems
with self-care such as bathing, brushing her teeth, and nutrition.




                                8
Mother’s mental and emotional state also put Rose at risk of
general neglect and deprivation of her basic needs. Mother
denied being neglectful and did not understand why Rose was
being detained. Rose had adjusted well to living with Sandra and
Jorge and seemed to be developing a strong attachment to them.
       In a last-minute information for the court dated November
6, 2018, DCFS reported that mother failed to appear for her
scheduled regional center intake on October 8 and 9, 2018,
claiming that she had overslept. On October 26, 2018, mother’s
assigned regional center counselor arrived at mother’s address for
a scheduled meeting, but was informed that mother no longer
lived there. The regional center counselor told DCFS that mother
should contact the regional center if she wanted services as they
were going to deactivate her account.
       On October 26, 2018, mother informed the DCFS social
worker that she had rented a room, but would not provide her
address.
       The parents last visited Rose on October 11, 2018. The
visit lasted three hours. Though mother called to confirm her
October 24, 2018 visit, she did not appear. Mother did not appear
for the October 25, 2018 visit.
       At father’s second scheduled visit, the parents arrived
together and bickered during most of the visit. Father told
mother that she slept a lot and that if he had not awakened her,
she would not have visited the child. He also told mother that
she did not know what she was doing, and he did not know how
she was going to take care of the child.
       When mother called Sandra and Jorge, she did not inquire
about Rose. During visits, when prompted by Jorge, mother
would change Rose’s diaper and feed her. Jorge noted that




                                9
mother visited more frequently when court dates were
approaching.
       On October 9, 2018, DCFS filed a first-amended petition
adding an allegation that mother and father had a history of
engaging in violent altercations.
Jurisdiction/disposition hearing
       The jurisdiction/disposition hearing took place on
November 6, 2018. The juvenile court sustained the allegations
set forth under section 300, subdivision (b)(1), regarding mother’s
inability to care for the child based on her cognitive disabilities.
It also sustained count b-2, alleging that mother and father had a
history of violent altercations. Rose was ordered removed from
parental custody. The court ordered family reunification services
for mother, including a 26-week developmentally appropriate
parenting program, an assessment for a hands-on parenting
class, individual counseling to address case issues such as
parenting and child safety and protection, transportation
assistance, and a regional center referral.
       The court had previously granted mother six hours of visits
per week, but because mother was not taking advantage of those
hours, mother’s monitored visits were reduced to three hours per
week. The parents were not to visit together.
Six-month review period
       Rose continued to thrive with Sandra and Jorge, who were
meeting all of her needs. Mother was residing with father in a
cluttered rented room in a two-bedroom apartment with another
family. Mother was pregnant and due in August 2019.
       In March 2019, father reported that mother slapped him
during a November 2018 argument, however, the parents
minimized the situation. DCFS assessed that mother became




                                10
frustrated easily due to her inability to express herself. Since
mother wanted to move out of her room with father, her regional
center worker was helping mother relocate to a supportive living
residence, where staff would assist mother with tasks associated
with independent living, such as cooking and cleaning. Parenting
responsibilities however, would need to be assumed by mother.
Mother and father intended to maintain their romantic
relationship.
       Mother enrolled in a hands-on parenting class and her
attendance had been consistent. Mother had also scheduled her
first therapy session.
       Since November 2018, mother had been consistently
visiting Rose. Mother had requested and was granted three
additional hours of visits per week. Mother’s visits were
appropriate. She was able to change Rose’s diaper, feed her, and
noticed when Rose was crying. However, mother still sought the
assistance of others when Rose cried, rather than attempting to
find ways to soothe Rose on her own. Mother seemed unable to
console Rose. Mother was also distracted during visits, speaking
to the adult monitors and making unimportant phone calls to
father.
       On May 2, 2019, mother moved to an assisted living facility
with a staff member, Glenda P. Glenda reported that mother was
expected to clean up after herself, vacuum once a week, rinse her
dishes, wash her clothes, follow the rules, and keep her room
clean. Glenda was available to transport mother to appointments
but mother would need to arrange for transportation for her
personal matters. Glenda reported that mother would spend an
excessive amount of time in her room and would benefit from
activities outside the home. In June 2019, mother complained




                               11
that Glenda would not transport her places and that she felt
picked on. Mother’s parenting instructor explained that mother
expected Glenda to provide a higher level of support, while
Glenda expected mother to live more independently.
       Mother and father maintained their relationship and spoke
daily. On June 1, 2019, due to stomach pains, mother was
transported to the hospital, where she tested positive for
methamphetamine. Mother had been spending weekends with
father at a motel, and DCFS opined that mother was engaging in
unsafe activities with father while absent from the supportive
living housing. Mother missed a mental health appointment, but
claimed it was because she was not reminded by Glenda P.
       Mother continued to visit with Rose, where she was
directed by her parenting instructor. The social worker who
observed a May 22, 2019 visit found that mother did not ask
about medical updates or Rose’s preferences. However, mother
asked for guidance in feeding Rose and in her food preparation.
Mother was easily distracted by other adults during the visit.
Mother also required assistance in monitoring Rose, who moved
around more quickly than mother. Mother informed the social
worker that she was concerned about her ability to care for two
children at the same time, prompting DCFS to be concerned that
mother’s cognitive delays would require her to have ongoing
support in order to raise Rose.
       In a June 2019 interview, father admitted being an
alcoholic and that mother was a methamphetamine addict. He
said that mother had asked if she could move back in with him
once the new baby was born. He added that mother had lice,
which he believed mother had passed on to Rose. In July 2019,
the social worker observed that mother had head lice, and




                               12
mother’s visits were suspended due to her failure to address the
issue.
        The six-month review hearing was held on July 9, 2019.
The juvenile court found mother in partial compliance with her
court-ordered case plan. The court ordered mother’s reunification
services continued for an additional six months. Mother was
ordered to participate in weekly random drug testing. If any test
was positive or missed, mother was to enroll in a full inpatient
treatment program. Father was found to be noncompliant, and
his family reunification services were terminated. The court
warned mother to minimize contact with father because father
was not engaging in services and the parents still engaged in
conflict and disputes when they saw each other.
Status review report
        In an August 2019 status review report, DCFS reported
that Rose continued to thrive with Sandra and Jorge. Mother
stated that she still spoke with father daily, and the two were
still involved in a romantic relationship. Mother and father had
spoken about meeting near her residence when the baby was
born so he could visit with the child. Mother thought she and
father were less hostile with each other when they spoke on the
phone.
        Mother’s support team met and set new, very basic goals
for mother, such as remembering to care for her hygiene,
participating in outside activities, and gaining independent living
skills. Mother still needed to be prompted to complete tasks such
as laundry and cleaning her room, and to keep up to date with
her medical appointments. Mother did not have interest in any
hobbies or work outside of the home, and she worried about her




                                13
ability to care for both Rose and the new baby. She was unable to
articulate a plan as to how she would care for both children.
       Mother failed to participate in individual therapy. She
missed an appointment on April 12, 2019, claiming it was
because she was not reminded of the appointment. On July 15,
2019, mother stated that she did not believe she needed to
participate in court-ordered therapy. She added that she would
not be participating in any court-ordered services because she
was too far along in her pregnancy.
       Mother informed the social worker that she did not like the
drug testing location, but when the social worker told mother
that she could choose another site, further away, mother
declined. The social worker reviewed the procedures for drug
testing with mother. On July 24, 2019, mother texted the social
worker and asked her to provide a new testing location. The
social worker complied.
       As of the status review report, mother still had lice. In a
last-minute information for the court filed on August 28, 2019,
DCFS reported that mother had been unable to participate in
visits or parenting classes due to her lice. Mother gave birth to
her baby, Kevin, in August 2019, while she still had lice. On
August 17, 2019, mother was taken to a lice treatment center to
remove the lice in one treatment.
       Sandra visited mother in the hospital, where mother was
argumentative with hospital staff. Sandra had to mediate
several heated arguments. Sandra reported that the nurses were
so put off by mother’s behavior that mother was not receiving any
assistance. The hospital provided mother with a voucher for a
car seat, but would not help her obtain one. Mother argued with




                               14
Glenda P. because she would not bring mother a car seat.
Ultimately, it was Sandra who obtained the car seat for mother.
       Mother failed to be drug tested five times between July 19
and August 13, 2019. Mother tested negative for drugs on July
20 and August 17, 2019. Mother did not inform the social worker
that she had delivered her baby, and missed her well baby check
with the newborn.
Twelve-month review
       The twelve-month review hearing was held on August 28,
2019. At the hearing, Rose’s counsel joined with DCFS in asking
that mother’s reunification services be terminated. Mother’s
newborn baby had been detained from mother’s custody. Rose’s
counsel argued that mother’s regional center services were not
adequate to help mother overcome her inability to care for Rose.
Rose’s counsel noted that mother had not been able to progress
even in her new assisted living setting.
       The juvenile court found mother to be in partial compliance
with her case plan, ordered reunification services to be
terminated, and set the matter for a permanency planning
hearing pursuant to section 366.26. In making these findings,
the juvenile court noted that the child came to the attention of
DCFS because mother was not properly caring for the child.
Mother did not properly care for her own hygiene, and was
involved in an abusive relationship with father. The problems
which existed at the commencement of the proceedings continued
to exist.
Permanency planning report
       In the December 11, 2019 section 366.26 report, DCFS
reported that Rose remained with Sandra and Jorge, where she
had been placed since July 5, 2018, when she was just six weeks




                                15
old. Sandra and Jorge continued to meet all of Rose’s needs, and
Rose had a loving bond with them. Rose was thriving in the
placement, and Sandra and Jorge wished to adopt Rose. Sandra
and Jorge had been approved as a resource family. Sandra and
Jorge were willing to remain in a relationship with mother and
father if they adopted the child, but they did not want to enter an
adoption contract. Rose’s younger sibling, Kevin, had also been
placed with Sandra and Jorge. Mother had informed the social
worker that if she were unable to reunify with Rose, she wanted
Sandra and Jorge to adopt Rose. DCFS recommended that Rose
be adopted by Sandra and Jorge.
      Mother continued to visit with Rose. However, it was noted
that mother asked for guidance during the visits and was easily
distracted by other adults. Kevin would sometimes cry
uncontrollably during mother’s visits. During one visit, Kevin
was crying so much that mother and her parent coach decided to
take him to the emergency room. Jorge and Sandra were
informed, and Sandra rushed to the hospital. Kevin stopped
crying when he heard Sandra’s voice. At that, mother became
aggressive, yelled and screamed that she was Kevin’s mother and
could take care of her own son. Kevin, in mother’s arms, started
crying again. DCFS was concerned about mother’s anger
management issues as she was unable to control herself when
arguing in the children’s presence.
Mother’s section 388 petition
      On December 11, 2019, mother filed a section 388 petition
requesting that the juvenile court reinstate family reunification
services. As to changed circumstances, mother asserted that she
had completed a comprehensive parenting program and was
continuing to address the issues that brought the matter to the




                                16
court’s jurisdiction. Mother asserted that she continued to
participate in individual counseling and that her therapist was
willing to testify. Mother stated that the change of order would
be in the best interests of the child because mother continued to
establish a bond with Rose and it would be in Rose’s best interest
if they continued the relationship.
       The juvenile court set a hearing on mother’s section 388
petition for January 14, 2020.
       DCFS filed an interim review report on January 7, 2020, in
which it verified that mother completed her parenting course (she
provided a certificate of completion). However, despite
completing the course, mother continued to exhibit poor
parenting skills. Mother had to be reminded of simple tasks such
as feeding and changing the child. Though mother could follow
step-by-step instructions, DCFS was concerned that mother had
not demonstrated her ability to do these things on her own.
Mother continued her inability to console her children. During
one monitored visit, Rose accidentally dropped her cup on Kevin,
who began to cry. Mother had to be prompted to pick up Kevin
and had to be redirected from yelling at Rose. Rose was afraid
and jumped into the social worker’s lap for security. The social
worker had to explain age appropriate guidance to mother.
Mother wanted to put Rose in a time out, an approach mother
learned in her parenting program, however, it was not age
appropriate.
       The social worker expressed concern that mother had
extremely limited knowledge about caring for a toddler and was
inconsistent with her own self-care. Mother was in need of a
daily caregiver for herself, and needed to be instructed on daily
life skills and functions. Mother failed to confirm a scheduled




                               17
weekly monitored visit due to mother’s inability to prioritize her
parenting responsibility. Mother did not confirm her scheduled
visit on Halloween because mother was trick-or-treating by
herself.
       Mother was enrolled in a domestic violence batterer’s
program as well as individual counseling. However, mother had
not completed the programs and was in only partial compliance
despite having had ample time to complete them. Mother had
not shown any progress in her ability to properly care for Rose.
DCFS opined that it would be detrimental to reinstate
reunification services, because such an order would prolong
Rose’s wait for the permanent plan of adoption. DCFS
recommended that reunification services not be reinstated and
that the child remain suitably placed with her caregivers.
       The hearing on mother’s section 388 petition was held on
January 14, 2020. Glenda P. testified that her services included
room and board, taking mother to doctor appointments, drug
testing, and visits with Rose and Kevin. Mother could stay with
Glenda indefinitely. Glenda was willing to help provide services
to mother’s children, though she had never monitored any of
mother’s visits with Rose. She had however, seen Rose three
times when she dropped off mother for the visits. Glenda denied
that mother used drugs in her home.
       The social worker testified that mother was supposed to
have visits with Rose on Wednesdays, and makeup visits on
Fridays with Kevin. Mother’s parenting coach attended the visits
with mother, and provided assistance and redirection for mother.
She would prompt mother to change the children’s diapers and
feed them. The social worker would monitor mother’s visits when
the parent coach needed a break. Mother generally had good




                               18
interactions with the children during visits, but mother would
sometimes fall asleep during the visits. Once mother left Rose
unattended on the table while changing her diaper, requiring the
social worker to step in and correct mother. Mother responded
that she was the mother and knew best. The social worker noted
that mother was not receptive to being redirected by DCFS
because she did not trust DCFS. The social worker also described
the incident during which Rose accidentally dropped a cup on
Kevin and mother got upset, yelled at Rose, and screamed so
loudly that the parent coach, who was in the bathroom, ran back
into the room.
       The social worker said that often during visits the parent
coach would have to take one of the children because mother
could not handle both of them or soothe both of them. The parent
coach had to prompt mother to feed the children, including the
amount of food to give them. Mother did not provide snacks for
the visits, instead Sandra and Jorge did. Mother informed the
social worker that she felt overwhelmed and did not think that
the parent coach had provided her with enough help.
       The social worker had not observed any changes in mother.
Mother continued to demonstrate issues of anger management,
and mother’s parenting instructor recommended another age-
appropriate parenting class because mother was unable to retain
the information taught in the class and apply it to her children.
Mother’s counselor also recommended that mother take another
parenting program.
       Mother’s and father’s counsels argued that mother should
be granted further reunification services. Rose’s counsel argued
that mother’s section 388 petition should be denied as mother
had failed to demonstrate changed circumstances. Mother had




                               19
not retained what she had learned in her parenting classes, and
had not progressed beyond monitored visits with a parenting
coach. Mother had been residing with Glenda P. for eight
months, and the court had previously found that this change of
residence had not improved mother’s ability to parent Rose.
Further, mother failed to show that such a change was in Rose’s
best interest because Rose was not bonded to mother and did not
look to mother as a parent. DCFS joined Rose’s counsel’s position.
      The juvenile court found that mother failed to meet her
burden of showing changed circumstances. Despite completing a
10-week parenting course, mother continued to need parenting
instruction because she did not retain the information that she
learned. Mother needed constant instruction and redirection in
order to be able to care for the children during visits. Mother’s
behaviors, such as falling asleep during visits and leaving Rose
on the changing table, created a risk to Rose’s safety and
wellbeing. In addition, mother had failed to address her anger
management problems.
      The court also found that mother failed to show that it
would be in Rose’s best interest to make the requested change of
order. Mother failed to show a parental bond with Rose.
      The juvenile court denied mother’s section 388 petition.
Section 366.26 hearing
      The juvenile court found Rose was likely to be adopted, and
that none of the statutory exceptions to adoption applied. The
court terminated mother’s parental rights and appointed Sandra
and Jorge as Rose’s prospective adoptive parents.
Appeal
      On January 14, 2020, mother filed a notice of appeal.




                               20
                             DISCUSSION
       Mother argues that the juvenile court abused its discretion
in denying her section 388 petition because mother demonstrated
changed circumstances and it was in Rose’s best interest to
continue the positive interactions between mother and child.
I. Applicable law
       Section 388 provides, in part, that a parent “may, upon the
grounds of change of circumstance or new evidence, petition the
court . . . for a hearing to change, modify, or set aside any order of
the court.” (§ 388, subd. (a).) “The juvenile court may modify an
order if a parent shows, by a preponderance of the evidence,
changed circumstance or new evidence and that the modification
would promote the child’s best interests. [Citations.]” (In re
Amber M. (2002) 103 Cal.App.4th 681, 685.) Section 388 permits
a parent facing the loss of parental rights to seek additional
reunification services “when a reformation has been completed in
the short, final period after the termination of reunification
services but before the actual termination of parental rights.” (In
re Kimberly F. (1997) 56 Cal.App.4th 519, 528.) A parent
petitioning the juvenile court under section 388 bears the burden
of showing that both “a change of circumstances exists and that
the proposed change is in the child’s best interests. [Citation.]”
(In re Casey D. (1999) 70 Cal.App.4th 38, 47.)
       A ruling on a petition under section 388 is “committed to
the sound discretion of the juvenile court, and the trial court’s
ruling should not be disturbed on appeal unless an abuse of
discretion is clearly established. [Citations.]” (In re Stephanie M.
(1994) 7 Cal.4th 295, 318.) Under this standard, a juvenile
court’s ruling will not be disturbed unless it is “‘“arbitrary,
capricious, or patently absurd.”’” (Ibid.)




                                 21
II. The juvenile court did not abuse its discretion in
determining that mother did not demonstrate changed
circumstances
       In denying mother’s petition pursuant to section 388, the
juvenile court focused on mother’s failure to demonstrate changed
circumstances. The court noted that mother had not even shown
changing circumstances. In spite of completing parenting
education, mother had not established that she could retain the
information she learned in the class. Mother’s ability to parent
remained severely compromised in the absence of constant
instruction and redirection.
       Mother claims that her reasonable efforts to address the
issues that led to the dependency should be considered a changed
circumstance. Mother admits that her cognitive disability was
not going to be resolved or cured. However, mother argues that
she was not required to show that she was cured of the problems
leading to the dependency -- only that she had addressed the
concerns.
       Mother provides no support for her position that
unsuccessful efforts to address the problems leading to
dependency constitute changed circumstances. In re A.A. (2012)
203 Cal.App.4th 597, 612 (A.A.), cited by mother, does not
support her position. In A.A., an incarcerated mother’s
completion of various services and programs in prison did not
constitute changed circumstances sufficient to reverse the denial
of a section 388 petition. The A.A. court noted that “[n]ot every
change in circumstance can justify modification of a prior order.
[Citation.]” (Ibid.) Instead, “the problem that initially brought
the child within the dependency system must be removed or
ameliorated. [Citations.]” (Ibid.) Mother has not shown that the




                               22
problem leading to juvenile court jurisdiction over Rose was
removed or ameliorated.
       Cheryl P. v. Superior Court (2006) 139 Cal.App.4th 87, also
cited by mother, was an extraordinary writ proceeding involving
the parents’ challenge to a trial court order denying them
reunification services pursuant to section 361.5, subdivision (b)(1)
as to a child born during dependency proceedings involving an
older child.3 In analyzing the language of that particular
provision, the juvenile court determined that under that statute,
“the ‘“reasonable effort to treat” standard . . . is not synonymous
with “cure.” The mere fact that [mother] had not entirely
abolished her drug problem would not preclude the court from
determining that she had made reasonable efforts to treat it.’”
(Id. at p. 97.) Section 361.5, subdivision (b)(1) is not at issue in
this case. Instead, mother was required to show changed
circumstances such that the problems leading to removal had
been removed or ameliorated. (A.A., supra, 203 Cal.App.4th at p.
612.)4
       Mother argues that her living situation, with residential
support to assist her in caring for Rose, constituted a changed
circumstance. However, mother had been living with the

____________________________________________________________
3      Section 361.5, subdivision (b)(10) provides that
reunification services need not be provided to a parent if (1) the
court ordered termination of reunification services for any
siblings of the child due to a failure to reunify with that sibling;
and (2) the parent did not subsequently make a reasonable effort
to treat the problems that led to the removal of the sibling.

4     K.C. v. Superior Court (2010) 182 Cal.App.4th 1388, also
cited by mother, also involved section 361.5, subdivision (b)(10),
which is not relevant for the same reasons.




                                 23
residential assistance of Glenda P. since May 2019, during her
reunification period. Mother and Glenda disagreed as to the level
of care Glenda would provide. While living with Glenda, mother
continued to fail to meet very basic goals of cleanliness and
independent living skills. She did not maintain her hygiene,
participate in outside activities, or gain independent living skills.
While living with Glenda, mother had lice for over a month, even
though the condition prevented her from visiting Rose. Mother
argues that by the time of the hearing on her section 388 petition,
she had been living in residential assistance for seven months,
and this stability in her living arrangement constituted a
changed circumstance. However, the juvenile court was not
focused on the stability of mother’s living situation, but on her
ability to care for Rose. The evidence supported the juvenile
court’s decision that mother’s ability to care for Rose had not
improved, in spite of her living arrangements. Under the
circumstances, the juvenile court did not abuse its discretion in
determining that mother’s living situation was not a changed
circumstance under section 388.
       Mother argues that her compliance with services showed
she was open to direction and guidance. Mother cites In re
Daniel G. (1994) 25 Cal.App.4th 1205, 1215 for the proposition
that the dependency statutes emphasize “‘“preservation of the
family whenever possible.”’” Mother further argues that
dependency proceedings are not “simply a conveyor belt leading
to the termination of parental rights.” (In re Daijah T. (2000) 83
Cal.App.4th 666, 676.) While these propositions are generally
true, they do not bring to light any abuse of discretion in the
juvenile court’s ruling on mother’s section 388 petition. The




                                 24
juvenile court did not abuse its discretion in determining mother
failed to show changed circumstances.
III. Best interests of minor
       Because mother failed to show changed circumstances, we
need not address whether any change of order would be in the
best interest of the child. However, we note that mother has also
failed to show that her requested change of order would be in
Rose’s best interest. Mother faced a heavy burden in showing
that it would be in Rose’s best interest to reinstate reunification
services. “After the termination of reunification services, the
parents’ interest in the care, custody and companionship of the
child are no longer paramount. Rather, at this point ‘the focus
shifts to the needs of the child for permanency and stability.’
[Citation.]” (In re Stephanie M., supra, 7 Cal.4th at p. 317.) A
parent and child share an interest in reunifying “up to the point
at which reunification efforts cease. [Citation.]” (In re J.C.
(2014) 226 Cal.App.4th 503, 527.) By the time a permanency
planning hearing has been set, “the interests of the parent and
the child diverge.” This is true because the possibility of adoption
“gives a child the best chance at a full emotional commitment
from a responsible caretaker. [Citation.]” (Ibid.)
       Mother’s section 388 petition was filed on the eve of the
permanency planning hearing. Rose had been in the care of
Sandra and Jorge since she was six weeks old. By the time
mother filed her section 388 petition in December 2019, Rose had
been living with Sandra and Jorge for 17 months. Rose had a
loving bond with her caretakers, and was thriving in their care.
In contrast, mother had never moved beyond monitored
visitation, with the instruction of a parenting coach. Mother’s
request for further reunification services conflicted with Rose’s




                                25
need for permanence and stability. While mother claims that she
had a positive relationship with Rose, this friendly relationship
does not justify denying the child an adoptive home. (In re Angel
B. (2002) 97 Cal.App.4th 454, 465 [where foster family provided
child with “all the day-to-day, hour-by-hour care needed by a
helpless infant and then growing toddler,” mother’s bond with
child insufficient to show change of order reinstating
reunification services was in the best interest of the child under
section 388].)
       Mother again invokes the purposes of reunification services
-- to maintain the familial bond. Mother cites In re Kieshia E.
(1993) 6 Cal.4th 68, 76 for the proposition that maintenance of
the family bond between children and parents comports with our
highest values. However, mother cites no authority that
maintaining the family bond should prevail where maintenance
of that bond conflicts with the child’s interest in a permanent,
loving home.
       The juvenile court did not abuse its discretion in
determining that mother failed to show changed circumstances,
or that her requested change of order was in Rose’s best interest.
                          DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                              ____________________________, J.
                              CHAVEZ
We concur:

__________________________, Acting P. J.
ASHMANN-GERST
__________________________, J.
HOFFSTADT




                               26